FILED
                              NOT FOR PUBLICATION                           AUG 15 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RUSBEL ANTONIO MORENO,                            No. 11-72459

                Petitioner,                       Agency No. A088-965-491

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

          Rusbel Antonio Moreno, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part and deny in part the petition

for review.

       We lack jurisdiction to consider Moreno’s contention that his former counsel

was ineffective, because he did not exhaust this issue to the BIA. See Liu v.

Waters, 55 F.3d 421, 425-26 (9th Cir. 1995) (requiring petitioner to exhaust

ineffective assistance of counsel claim through a motion to reopen before the BIA).

       We also lack jurisdiction to review Moreno’s contentions regarding the

agency’s analysis of the merits of his claims, because Moreno did not file a petition

for review of the BIA’s March 10, 2011 order. See 8 U.S.C. § 1252(b)(1); Stone v.

INS, 514 U.S. 386, 405-06 (1995) (the 30-day filing period for a petition for review

is mandatory and jurisdictional).

       The BIA did not abuse its discretion in denying Moreno’s motion to

reconsider because Moreno failed to identify any error of fact or law in the BIA’s

March 10, 2011 order. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must

identify errors of fact or law in a prior decision); see also Mohammed, 400 F.3d at

791 (the court reverses the denial of a motion to reconsider only if the BIA acted

“arbitrarily, irrationally, or contrary to law”).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                             2                                  11-72459